Title: John Hartwell Cocke to James Madison, 6 February 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo 
                                
                                Feby. 6. 1827.
                            
                        
                        After acknowledging the rect. of your late favours, the one containing the Bills of D & N. and the
                            other a copy of your communication to the Proctor respecting the reinstatement of the Hotel keepers: permit me to call
                            your attention to the inclosed letter of Mr. Wm. Matthews—
                        I can see no objection to Mr. M. being permitted to make up such a school for Military instruction at the
                            University as he proposes—nor do I see why his requests, as to his being permitted to occupy rooms in one of the vacant
                            Hotels for himself & the preservation of the Arms, may not be granted. Altho’—I confess, I cant foresee the
                            advantages which we have hitherto flattered ourselves might be derived from incorporating an Establishment with the
                            Institution for Military instruction upon the higher footing suggested by Col. Thayer in his Communication to Mr. Monroe—Whether it may be best to attempt nothing in this department, unless it can go into operation upon the best footing
                            & under the most favourable auspices—or that the proposed Experiment should be tried, I am sure, your better
                            judgment will decide most wisely—and I shall write to Mr. Matthews by this post informing him that I have sent his letter
                            to you. This Letter I ought to have sent you from Albemarle but in truth it was mislaid & escaped my recollection—
                        I have heard nothing from the University since its opening I shall go up in the course of this week, and
                            shall take pleasure in informing you if I find any thing worth communicating—
                        At my last visit I learned from our friend the Bursar that our late regulation reducing the number of Hotel
                            Keepers was much approved by the most judicious & thinking people, in as much as it was now clearly seen, that the
                            post of a Hotel Keeper, afforded advantages which would enable us to command the services of men of the first grade of
                            Moral character & standing. If the present accommodations are filled, and the whole number divided equally between
                            4 Hotel Keepers, it will afford a clear income with good management of 12 or 1500 $ a year to each—This will enable us,
                            it is confidently expected, if timely notice is given, to select our Hotel keepers from an order of character far above the
                            level of chevaliers d’industrie. I understood also from Mr. G—that all the new enactments were approved by every body,
                            except the shop keepers & a few others against whose immediate interest they were intended to operate. I am Dr.
                            Sir, with sincere respect & high Esteem Yours truly
                        
                            
                                John H. Cocke
                            
                        
                    P: S.  Please to direct your letters to me in future to Winns p. Office. Fluvanna C
                            
                                JH.  Cocke
                            
                        
                    